PER CURIAM.
The final order summarily denying appellant Ralph E. Skullestad’s motion for postconviction relief is affirmed, without prejudice to his right to refile in the circuit court within thirty (30) days of the date of this opinion a duly verified second amended motion which comports with the verification requirements of Florida Rules of Criminal Procedure 3.850 and 3.987.
This second amended motion shall be limited to the claims previously raised by appellant in his original and amended motion for post-conviction relief, and shall address whether the cause is moot in light of the state’s assertion that a motion to mitigate sentencing has been heard and resolves the issues presented herein.
AFFIRMED WITHOUT PREJUDICE.
GUNTHER, POLEN and SHAHOOD, JJ., concur.